DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.  Claim 1 is amended.  Claim 12 is canceled.  Claims 18-19 are new.  Claims 1-11 and 13-19 are pending.  

Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting assembly comprising: a processing system; a wireless communication module electrically connected to the processing system; a radio-frequency (RF) component electrically coupled to the wireless communication module at a first end of the RF component, wherein the RF component is structurally supported at the first end; a metal housing encircling the wireless communication module and the first end of the RF component; and a lighting module mounted to the metal housing and electrically connected to the processing system, the lighting module comprising a substrate and a set of light emitting elements mounted to the substrate, wherein the RF component extends through a substrate thickness, wherein the RF component is arranged between a first and second light emitting element of the set of lighting elements.  The best prior arts of record, Coffey and Kim, collectively disclose the claimed invention but fail to combine all of the limitations as recited and fail to render obvious the collective limitations of the claim, particularly the features that the radio-frequency (RF) component have a first end encircled by the metal housing and be arranged between a first and second light emitting element of the set of lighting elements.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-11 and 13-17 are allowable in that they are dependent on, and further limit claim 1.  
Regarding claim 18, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting assembly comprising: a processing system; a wireless communication module electrically connected to the processing system, the wireless communication module comprising a wireless repeater; a radio-frequency (RF) component electrically coupled to the wireless communication module at a first end of the RF component, wherein the RF component is structurally supported at the first end; a metal housing encircling the wireless communication module and the first end of the RF component; and a lighting module mounted to the metal housing and electrically connected to the processing system, the lighting module comprising a substrate and a set of light emitting elements mounted to the substrate, wherein the RF component extends through a substrate thickness.  The best prior arts of record, Coffey and Kim, fail to teach or suggest that the wireless communication modules comprise a wireless repeater.  Accordingly, the claim is deemed patentable over the prior art of record.  Claim 19 is allowable in that it is dependent on, and further limits claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN P GRAMLING/Primary Examiner, Art Unit 2875